Since the changes in the former General Rules of Practice, a motion in the Special Term that appellant be deemed to have waived his right to make a case, and an order thereon, do not work a dismissal of the appeal. (Fowler v. New York Herald Co., 198 App. Div. 419, 994.) The printed proposed case served on September twenty-third was good, though it did not contain all exhibits, since under rule 41* the justice settling the case may have to determine how much of such exhibits should be inserted in the appeal record. Therefore, the motions to dismiss appeals are both denied. Present — Blackmar, P. J., Mills, Putnam, Kelly and Manning, JJ.

 General Rules of Practice, rule 41.— [Rep,